                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   STATESBORO DIVISION


 STEPHEN RAY HOKE,

                     Plaintiff,                              CIVIL ACTION NO.: 6:16-cv-45

            v.

 MR. LYTE, et al.,

                     Defendants.


                                              ORDER

       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge’s Reports and Recommendations, (docs. 55, 56). Plaintiff filed

an “Objection to Magistrate Reports,” (doc. 57).

       The Magistrate Judge recommended the Court grant the Motion for Relief from Default

Defendants Lyte, Henry, and Williams filed and direct the Clerk of Court to set aside each

Defendant’s default. Even though the Magistrate Judge concluded these Defendants had entered

into default by operation of law due to their failure to file a timely response to Plaintiff’s Amended

Complaint, the Magistrate Judge also found these Defendants had good cause excusing their

defaults.        (Doc. 55, pp. 3–5.)   While Plaintiff asserts he is objecting to this Report and

Recommendation, (doc. 57, pp. 1–2), he did not. Instead, Plaintiff makes assertions relating to his

Amended Complaint and these Defendants’ Motion to Dismiss. Plaintiff’s Objections are not

responsive to the Magistrate Judge’s Report that these Defendants’ defaults be set aside.

       Additionally, the Magistrate Judge recommended the Court deny Plaintiff’s Motion to

Certify Class, (doc. 49). The Magistrate Judge determined Plaintiff could not represent the
interests of his fellow inmates, even if he could meet the requirements of Federal Rule of Civil

Procedure 23. (Doc. 56, pp. 2–3.) While Plaintiff does address his putative class action claims,

Plaintiff makes no showing the Magistrate Judge erred in finding Plaintiff cannot litigate on behalf

of his fellow prisoners.

       Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the Magistrate

Judge’s Reports and Recommendations as the opinions of the Court. The Court GRANTS

Defendants’ Motion for Relief from Default, (doc. 51), DIRECTS the Clerk of Court to SET

ASIDE each Defendant’s default, and allows each Defendant to defend this action. The Court

also DENIES Plaintiff’s Motion to Certify Class, (doc. 49).

       SO ORDERED, this 7th day of March, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
